DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed with the written response received on October 04, 2022 and November 21, 2022, have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 21 are amended and claims 10-14 and 25 are cancelled.  Claims 15-20 are withdrawn. Accordingly, claims 1-9 and 21-24 are pending in this application.  

Response to Arguments
Applicant's arguments filed on November 21, 2022 with respect to the amended claims have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments.
Furthermore, regarding Applicant’s argument that La O’ fails to teach the amended limitations of claim 21 (see pages 9-11 of Applicant’s Remarks), the Examiner respectfully disagrees. As discussed in the updated rejection(s) below, La O’ teaches a plurality of elongated support structures (305) that extend in a diagonal direction such that at least a portion of each strip is spatially separated from a portion of an adjacent strip in a transverse direction (see Fig. 38) and also extend in at least a longitudinal direction from a heel region toward a toe region (see Fig. 38 and updated rejection below).
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on November 21, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 20180271216 A1 to LA O’ et al. (herein after "La O’").

As to Claim 21, 
La O’ discloses a method for manufacturing an article of footwear, comprising: arranging a three-dimensional upper (900) on a last (650) (See Paragraph 0102," An exemplary upper for an article of footwear is shown in FIG. 38. The upper is formed by first placing a base layer formed into a bootie 900 ( or sock ) construction onto a last 650 "); placing a plurality of elongated support structures on the three-dimensional upper (900) arranged on the last (650) using an automated placement assembly (See Figure 38, teaching a plurality of elongated support structures on the three dimensional upper) (See Paragraph 0092, teaching a fiber delivery element arranged on the last using an automated placement assembly) (See Paragraph 102, “Once the bootie 900 is correctly positioned on the last 650, and the last 650 is correctly positioned with respect to the fiber delivery element, the fiber is wound onto the bootie), 
 wherein the plurality of elongated support structures are spatially separated in a transverse direction from a lateral side toward a medial side of the three-dimensional upper (see annotated Fig. 38, plurality of elongated support structures (305) that extend in a diagonal direction such that at least a portion of each strip is spatially separated from a portion of an adjacent strip in a transverse direction).
and wherein each elongated support structure (305) extends along a midfoot region of a bottom of the upper in a longitudinal direction from a heel region toward a toe region (see Fig. 38, plurality of elongated support structures 305 extend in a diagonal direction which includes both a transverse direction and a longitudinal direction; therefore the support structures extend at least in a longitudinal direction inasmuch as claimed); and 
heating the plurality of elongated support structures to secure the plurality of elongated support structures to the upper (900) (See annotated Figure 38, and Paragraph 102, "The fiber shown in FIG . 38 is a strip of heat fusible tape that can be heated by a heating element as it is being positioned on the bootie 900 to permanently fuse the fiber to the bootie 900").


    PNG
    media_image1.png
    660
    620
    media_image1.png
    Greyscale


As to Claim 24, 
La O’ discloses the method of claim 21, wherein the plurality of elongated support structures are arranged parallel to one another (See Paragraphs 0052, 0056,and 0103 of La O’, teaching wherein the plurality of elongated support structures (915) are arranged parallel to one another).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 20180271216 A1 to LA O’ et al. (herein after "La O’") as applied to claim 21 above, in view of United States Patent Application Publication No. US 20130059116 A1 to PEIKERT et al. (herein after "Peikert").

As to Claim 22, 
La O’ discloses the method of claim 21, further comprising:  securing a plurality of heel sole elements to the heel region of the bottom of the upper and a plurality of toe sole elements to the toe region of the bottom of the upper.  
Although La O’ teaches securing sole elements (heel cap) to the heel region of the bottom of the upper and toe elements (toe cap) to the toe region of the bottom of the upper (See Paragraphs 0102 & 0103 of La O’), La O’ is silent to teaching a plurality of heel sole elements and a plurality of toe sole elements. 
However, Peikert teaches footwear and discloses a plurality of heel sole elements and a plurality of toe sole elements (See Annotated Figure 17 and  Paragraphs 210 and 0216-0219 of Peikert, teaching a plurality of heel sole elements to the heel region of the bottom of the upper and a plurality of toe sole elements to the toe region of the bottom of the upper). 


    PNG
    media_image2.png
    644
    827
    media_image2.png
    Greyscale


La O’ is analogous art to the claimed invention as it relates to footwear with support structures formed with an automatic last; and, Peikert, is analogous art to the claimed invention in that it provides footwear with a plurality of shoe-sole composite parts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the heel and toe cap of La O’, with a plurality of heel sole elements to the heel region of the bottom of the upper and a plurality of toe sole elements to the toe region of the bottom of the upper, as taught by Peikert, as this would be the simple substitution of one heel and toe sole element for another with the reasonable expectation that one heel and toe sole element would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.

As to Claim 23, 
La O’/Peikert disclose the method of claim 23, wherein the plurality of heel sole elements and the plurality of toe sole elements partially overlap at least one of the elongated support structures.  Examiner is interpreting the claim as if it depends from Claim 22. (The modified footwear of La O’ with the heel sole elements and toe sole elements of Peikert  (See Annotated Figure 17 and Paragraphs 210 and 0216-0219 of Peikert) partially overlap at least one of the elongated support structures (See Paragraphs 0056, 0102 of La O’ teaching that the toe cap and heel cap can partially overlap at least one of the elongated support structures).



Claims 21 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2004/0118018 A1 to BHUPESH DUA (herein after "Dua"), in view of United States Patent Application Publication No. US 20180271216 A1 to LA O’ et al. (herein after "La O’").

As to Claim 21, 
Dua discloses a method for manufacturing an article of footwear (100) (see paras. 0031-0053; Dua), comprising: providing a three-dimensional upper (See Fig. 1; Dua); placing a plurality of elongated support structures (134) on the three-dimensional upper (See Fig. 1; Dua), wherein the plurality of elongated support structures (134) are spatially separated in a transverse direction from a lateral side toward a medial side of the three-dimensional upper (See Fig.1;Dua, teaching elongate support structures which are spatially separated in a transverse direction from a lateral side towards a medial side of the three-dimensional upper) and wherein each elongated support structure (134) extends extend along a midfoot region of a bottom of the upper in a longitudinal direction from a heel region toward a toe region (See Fig.1; Dua)



    PNG
    media_image3.png
    939
    1011
    media_image3.png
    Greyscale
 

However, Dua fails to teach arranging the three-dimensional upper on a last; placing the plurality of elongated support structures on the last using an automated placement assembly; and heating the plurality of elongated support structures to secure the plurality of elongated support structures to the upper.
La O’ teaches an article of footwear and related methods of manufacture and discloses a method for manufacturing an article of footwear (see para. 0102), comprising: arranging a three-dimensional upper (900) on a last (650) (See Paragraph 0102," An exemplary upper for an article of footwear is shown in FIG. 38. The upper is formed by first placing a base layer formed into a bootie 900 ( or sock ) construction onto a last 650 "); placing a plurality of elongated support structures on the three-dimensional upper (900) arranged on the last (650) using an automated placement assembly (See Figure 38, teaching a plurality of elongated support structures on the three dimensional upper) (See Paragraph 0092, teaching a fiber delivery element arranged on the last using an automated placement assembly) (See Paragraph 102, “Once the bootie 900 is correctly positioned on the last 650, and the last 650 is correctly positioned with respect to the fiber delivery element, the fiber is wound onto the bootie)

    PNG
    media_image4.png
    1006
    808
    media_image4.png
    Greyscale
 
and heating the plurality of elongated support structures to secure the plurality of elongated support structures to the upper (900) (See annotated Figure 38, and Paragraph 102, "The fiber shown in FIG . 38 is a strip of heat fusible tape that can be heated by a heating element as it is being positioned on the bootie 900 to permanently fuse the fiber to the bootie 900").
Dua is analogous art to the claimed invention in that it provides elongated support structures (elongate strips); and, La O’ is analogous art to the claimed invention as it relates to footwear with support structures formed on a last. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Dua to include the steps of arranging the three-dimensional upper on a last; placing the plurality of elongated support structures on the last using an automated placement assembly; and heating the plurality of elongated support structures to secure the plurality of elongated support structures to the upper, as taught by La O’, in order to provide improved methods and treatments for standard fabrics that allow for the provision of complex structural and/or decorative features on the footwear through improved and, in certain embodiments, automated and/or customizable, methods and systems for the footwear user (see paragraphs 0004, 0047, 0060, and 0102 of La O’).

As to Claim 24, 
Dua/La O’ disclose the method of claim 21, wherein the plurality of elongated support structures are arranged parallel to one another (See Fig. 1; Dua, wherein the plurality of elongated support structures are arranged parallel to one another).  


Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over  United States Patent Application Publication No. US 2004/0118018 A1 to BHUPESH DUA (herein after "Dua") in view of United States Patent Application Publication No. US 20180271216 A1 to LA O’ et al. (herein after "La O’") as to claim 21 above, and further in view of United States Patent Application Publication No. US 20130059116 A1 to PEIKERT et al. (herein after "Peikert").

As to Claim 22, 
Dua/La O’ disclose the method of claim 21, further comprising:  securing a plurality of heel sole elements to the heel region of the bottom of the upper and a plurality of toe sole elements to the toe region of the bottom of the upper.  
Although Dua/La O’ teach securing sole elements (heel cap; La O’) to the heel region of the bottom of the upper and toe elements (toe cap; La O’) to the toe region of the bottom of the upper (See Paragraphs 0102 & 0103 of La O’), Dua/La O’ are silent to teaching a plurality of heel sole elements and a plurality of toe sole elements. 
However, Peikert teaches footwear and discloses a plurality of heel sole elements and a plurality of toe sole elements (See Annotated Figure 17 and  Paragraphs 210 and 0216-0219 of Peikert, teaching a plurality of heel sole elements to the heel region of the bottom of the upper and a plurality of toe sole elements to the toe region of the bottom of the upper). 



    PNG
    media_image2.png
    644
    827
    media_image2.png
    Greyscale

Peikert is analogous art to the claimed invention in that it provides footwear with a plurality of shoe-sole composite parts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the heel and toe cap of Dua/La O’, with a plurality of heel sole elements to the heel region of the bottom of the upper and a plurality of toe sole elements to the toe region of the bottom of the upper, as taught by Peikert, as this would be the simple substitution of one heel and toe sole element for another with the reasonable expectation that one heel and toe sole element would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.

Allowable Subject Matter
Claims 1-9 are allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure and can be found in PTO-892 for submitted herewith. The cited
prior art reference to Sokolowski (US 20060048413) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/           Examiner, Art Unit 3732                                                                                                                                                                                             

/JOCELYN BRAVO/           Primary Examiner, Art Unit 3732